Citation Nr: 1725121	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1995 and from January 1996 to January 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in April 2016.  A transcript of that hearing is of record.

The Board previously considered this matter in August 2016.  Thereafter, a September 2016 rating decision granted service connection for neuropathy, left lower extremity, as secondary to the service-connected lumbosacral strain, rated as 10 percent disabling, effective January 31, 2011.


FINDINGS OF FACT

The issue of entitlement to service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals, is moot due to a September 2016 rating decision, which granted service connection for that same disability.


CONCLUSION OF LAW

Entitlement to service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals, is dismissed as moot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2016, the Board remanded the issue of service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals and service-connected lumbosacral strain with degenerative changes, for additional evidentiary development, to include a VA medical opinion.  In an August 2016 opinion, a VA examiner concluded that the Veteran's left foot neuropathy is more likely than not related to his service-connected lumbar disability and less likely than not related to his service-connected stress fracture of the left 3rd and 4th metatarsals.  Based on this opinion, a September 2016 rating decision granted service connection for neuropathy, left lower extremity, as secondary to the service-connected lumbosacral strain, rated as 10 percent disabling, effective January 31, 2011.  In view of this grant, the issue of entitlement to service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals, is deemed moot as service connection has been already established for the claimed disability, albeit under a different theory of entitlement.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to service connection for left foot neuropathy is dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for neuropathy, left foot, as secondary to the service-connected disability of stress fracture of the left 3rd and 4th metatarsals, is dismissed.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


